Citation Nr: 1123512	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic, claimed as temporomandibular joint syndrome (TMJ) and jaw fracture.  

2.  Entitlement to an initial compensable rating for service-connected right eye pterygium, claimed as a right eye condition.  

3.  Entitlement to service connection for a hemorrhoids condition.  

4.  Entitlement to service connection for tinea versicolor, claimed as a skin rash condition.  

5.  Entitlement to service connection for a right side upper chest condition.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for a low back condition.  

8.  Entitlement to service connection for a headaches condition.  

9.  Entitlement to service connection for a nervous condition.  

10.  Entitlement to service connection for a left shoulder condition manifested by metallic bullet fragment along the shoulder.  

11.  Entitlement to service connection for a pulmonary condition, also claimed as secondary to asbestos exposure.  

12.  Entitlement to service connection for bilateral tinnitus.  

13.  Entitlement to service connection for a cervical condition.  

14.  Entitlement to service connection for esophageal reflux disease. 

15.  Entitlement to service connection for high blood pressure.  

16.  Entitlement to service connection for a left eye condition.  

17.  Entitlement to service connection for a disability manifested by muscle pain and joint pain, also claimed as a result of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 2001, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2010 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which inter alia denied service connection for hemorrhoids, tinea versicolor (claimed as a skin rash condition), a right side upper chest condition, bilateral hearing loss, a low back condition, a headaches condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition (also claimed as secondary to asbestos exposure), bilateral tinnitus, a cervical condition, esophageal reflux disease, high blood pressure, a left eye condition, and a disability manifested by muscle pain and joint pain; granted service connection for an anterior neck area scar, status-post excision of hyperplastic scar tissue, and a right chin anterior area scar (claimed as a neck condition, neck skin graft, and residuals of a gunshot wound) and assigned a 10 percent disability rating; granted service connection for facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic (claimed as TMJ and jaw fracture) and assigned a 10 percent disability rating; and granted service connection for right eye pterygium (claimed as a right eye condition) and assigned a noncompensable rating.  

The Board notes that with regard to the Veteran's increased rating claim for the service-connected anterior neck area scar, status-post excision of hyperplastic scar tissue, and right chin anterior area scar (claimed as a neck condition, neck skin graft, and residuals of a gunshot wound), to include left upper chest scar, left axillary scar, and right shoulder anterior deltoid and AC joint scar, in a "Statement in Support of the Claim," VA Form 21-3148, received February 2010, the Veteran requested a 20 percent disability rating for his service-connected neck scar disability because he also has scars on his left chest, left side of the arm, and right shoulder, effectively disagreeing with the initial disability rating assigned for his service-connected anterior neck area scar, status-post excision of hyperplastic scar tissue, and right chin anterior area scar.  Subsequently, in a July 2010 rating decision which the Veteran received notice of in November 2010, the RO granted an increased rating of 20 percent disabling for the service-connected anterior neck area scar, status-post excision of hyperplastic scar tissue, and right chin anterior area scar (claimed as a neck condition, neck skin graft, and residuals of a gunshot wound), to include the grant of service connection for a left upper chest scar, a left axillary scar, and a right shoulder anterior deltoid and AC joint scar, effective November 21, 2008 (the date of the initial service connection claim).  As the Veteran requested a 20 percent disability rating which was granted on appeal and the Veteran has not disagreed with the July 2010 decision, the increased rating claim for his service-connected neck scar disability is no longer on appeal.      

The issue of entitlement to service connection for residuals of a gunshot wound to the right mandible, to include fragmentation of various teeth, has been raised by the record (see February 2009 "Statement in Support of Claim," VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial rating in excess of 10 percent disabling for service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic, claimed as TMJ and jaw fracture; entitlement to an initial compensable rating for service-connected right eye pterygium, claimed as a right eye condition; and entitlement to service connection for a headaches condition, bilateral tinnitus, and a disability manifested by muscle pain and joint pain, also claimed as a result of an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hemorrhoids.

2.  The Veteran does not have a current diagnosis of tinea versicolor or any other skin rash disability.

3.  The Veteran does not have a current diagnosis of any right side upper chest disability.

4.  The Veteran does not have a current diagnosis of bilateral hearing loss.    

5.  The Veteran does not have a current diagnosis of any low back disability.

6.  The Veteran does not have a current diagnosis of any psychiatric disability, to include a nervous condition. 

7.  The Veteran does not have a current diagnosis of any residuals of a metallic bullet fragment along the left shoulder or any left shoulder disability.

8.  The Veteran does not have a current diagnosis of any pulmonary disability.

9.  The Veteran does not have a current diagnosis of any cervical disability.

10.  The Veteran does not have a current diagnosis of esophageal reflux disease or any disability of the digestive system. 

11.  The Veteran does not have a current diagnosis of any high blood pressure disability.  

12.  The Veteran does not have a current diagnosis of any left eye disability.



CONCLUSIONS OF LAW

1.  A hemorrhoids condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Tinea versicolor, claimed as a skin rash condition, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A right side upper chest condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Bilateral hearing loss was not incurred in or aggravated by service, and bilateral sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

5.  A low back condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  A nervous condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

7.  A left shoulder condition manifested by metallic bullet fragment along the shoulder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

8.  A pulmonary condition, also claimed as secondary to asbestos exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

9.  A cervical condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

10.  Esophageal reflux disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

11.  High blood pressure was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

12.  A left eye condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by November 2008 and February 2009 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claims; and of the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In attachments to the November 2008 and February 2009 notice letters, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, post-service VA and private medical records, and statements submitted by or on behalf of the Veteran.  

The Board acknowledges that VA has not sought a medical opinion with respect to his service connection claims for hemorrhoids, tinea versicolor (claimed as a skin rash condition), a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition (also claimed as secondary to asbestos exposure), a cervical condition, esophageal reflux disease, high blood pressure, and a left eye condition.  However, in light of the uncontroverted facts, as discussed below, the Board finds that the evidence, which indicates that he was not diagnosed with any such disorders, examinations are unnecessary to decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria and Analysis of the Service Connection Claims 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran is seeking service connection for hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and a left eye condition, which he maintains were incurred during his active service.  However, review of the record fails to show current diagnoses of any such disorders.

In this regard, the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses referable to hemorrhoids, a right side upper chest condition, bilateral hearing loss, a nervous condition, a left shoulder condition, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure.  Further, post-service treatment records reflect no complaints, treatment, and/or diagnoses referable to hemorrhoids, a right side upper chest disability, bilateral hearing loss, a nervous condition or any other psychiatric disability, a left shoulder disability, a pulmonary disability, a cervical disability, esophageal reflux disease or any other disability of the digestive system, or a high blood pressure disability.

Although the Veteran's STRs contain complaints and treatment for tinea versicolor, a low back condition, and a left eye condition (see December 1992 Chronological Record of Medical Care (noting complaints of back pain and diagnosis of tinea versicolor); January 1993 Chronological Record of Medical Care (noting complaints of left eye problems after dust went in the left eye); July 1999 Treatment Record (noting tinea corporous and tinea versicolor); May 2000 Emergency Care and Treatment Note (noting complaints of a rash on the back and legs)), post-service treatment records reflect no complaints, treatment, and/or diagnoses referable to tinea versicolor or any skin rash disability, a low back disability, or a left eye disability.

Moreover, the Veteran has merely stated that he has hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and a left eye condition as a result of his military service.  He has not offered any description of his symptomatology.  Furthermore, in seeking medical treatment for other disorders, the Veteran has not described any complaints or symptoms referable to hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and/or a left eye condition.  In this regard, the absence of such complaints in the Veteran's post-service treatment records is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Therefore, there is no evidence of a current diagnosis of any hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and/or a left eye condition.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claims of entitlement to service connection for hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and a left eye condition must be denied.

Based on the foregoing, the Board concludes that hemorrhoids, tinea versicolor, a right side upper chest condition, bilateral hearing loss, a low back condition, a nervous condition, a left shoulder condition manifested by metallic bullet fragment along the shoulder, a pulmonary condition, a cervical condition, esophageal reflux disease, high blood pressure, and a left eye condition were not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claims, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for a hemorrhoids condition is denied.

Entitlement to service connection for tinea versicolor, claimed as a skin rash condition, is denied.

Entitlement to service connection for a right side upper chest condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a nervous condition is denied.

Entitlement to service connection for a left shoulder condition manifested by metallic bullet fragment along the shoulder is denied.

Entitlement to service connection for a pulmonary condition, also claimed as secondary to asbestos exposure is denied.

Entitlement to service connection for a cervical condition is denied.

Entitlement to service connection for esophageal reflux disease is denied.

Entitlement to service connection for high blood pressure is denied.

Entitlement to service connection for a left eye condition is denied.
REMAND

The Veteran also seeks service connection for a headaches condition, bilateral tinnitus, and a disability manifested by muscle pain and joint pain.  He also seeks an increased initial rating in excess of 10 percent disabling for service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic (claimed as TMJ and jaw fracture), and an initial compensable rating for service-connected right eye pterygium, claimed as a right eye condition.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service Connection Claims 

With regard to the Veteran's service connection claims for a headaches condition and a disability manifested by muscle pain and joint pain,  the Veteran claims that such conditions are the result of his active duty service.  In the alternative, the Veteran claims that such conditions are due to undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117 (2010).

As noted, in general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Furthermore, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, following such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "Persian Gulf veteran" is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The "Southwest Asia theater of operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(1), (2).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing  presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

In this case, the Board notes that it is unclear whether the Veteran served in the Southwest Asia theater of operations as a complete copy of the Veteran's service personnel records are not associated with the claims folder.  Although the Veteran was treated for headaches and joint pain in-service (see December 1992 Chronological Record of Medical Care), the evidence of record is inadequate to decide whether the Veteran meets the criteria for presumptive service connection under 38 U.S.C.A. § 1117.  As such, a remand is necessary to obtain such records.

With regard to the Veteran's claim for service connection for tinnitus, although he has not been diagnosed with tinnitus by a medical professional, in Charles v. Principi, 16 Vet. App. 370 (2007), the Court held that tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  As such, the Veteran himself is capable of diagnosing tinnitus and by claiming service connection for such disorder, a current disability of tinnitus is established.  

Further, the Veteran contends that his current tinnitus disability is related to in-service acoustic trauma.  Review of the evidence of record is negative for any opinion regarding whether the Veteran's tinnitus disability is related to his service, to include acoustic trauma,  Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's tinnitus disability is related to his service.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010).

Increased Rating Claims

With regard to the Veteran's increased rating claim for service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic, claimed as TMJ and jaw fracture, review of the record reveals that the Veteran was last afforded a VA examination for his service-connected  facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic disability in March 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic disability, claimed as TMJ and jaw fracture.    

With regard to the increased rating claim for service-connected right eye pterygium, a complete review of the claims folder, including all STRs and post-service treatment records, is negative for any evidence regarding the severity of the Veteran's right eye disability.  As the Veteran was not provided a VA examination regarding the extent and severity of his service-connected right eye disability, the Board finds that the record is incomplete and inadequate for rating purposes.  As such, a remand is necessary to provide the Veteran a VA examination regarding the current severity of the Veteran's service-connected right eye disability.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file, through the appropriate channels to include the NPRC, the Veteran's complete service personnel records.  

To the extent there is any attempt to obtain records, including any unsuccessful attempts, the claims file must contain documentation of the attempts made.  The Veteran and his representative should be informed of the negative results and should be given an opportunity to obtain the records.  

2.  After the above development has been completed and all outstanding records have been associated with the claims file and if the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran should be afforded VA examination to determine the nature and etiology of his disability manifested by joint and muscle pain and/or headaches.  The claims file and a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  The report(s) should state that such review has been accomplished.  

The examiner should note all symptoms (including any in-service complaints of joint/muscle pain and headaches), manifestations, and the affected area(s) of any chronic disability pattern manifested by joint/muscle pain.  The examiner should also identify all current diagnoses manifested by joint/muscle pain and/or headaches.  Any necessary evaluations, studies, and tests, to include x-ray studies, should be conducted.  

If the examiner is able to diagnose a disability stemming from the Veteran's symptomatology, he or she should render an opinion as to whether it is as likely as not that any current disability manifested by joint/muscle pain and/or headaches is related to the Veteran's service or any incident therein, to include his various complaints of joint pain and headaches in-service.  

A complete rationale should be provided for any opinion.  The claims file should be made available to the examiner(s) for review.  

3.  The Veteran should also be provided a VA examination regarding the nature and etiology of his tinnitus disability.  

The examiner should provide an opinion as to 
whether it is as likely as not that any current tinnitus disability is related to the Veteran's service, to include acoustic trauma.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished. 

4.  The Veteran should also be afforded a VA examination to determine the current nature and severity level of his service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe all current symptomatology of the Veteran's service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve (3rd branch) traumatic disability, to include all neurological manifestations.  The examiner should also indicate if the Veteran's neurological manifestations result in complete paralysis, incomplete severe paralysis, or incomplete moderate paralysis.  

The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examination.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

5.  The Veteran should also be afforded a VA examination to determine the current nature and severity level of his service-connected right eye disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe all current symptomatology of the Veteran's service-connected right eye disability, diagnosed as right eye pterygium.  

The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examination.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

6.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection and increased rating claims.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the 

outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


